Exhibit 10.6


    
$550,000,000


SRC Energy Inc.


6.250% Senior Notes due 2025


Purchase Agreement
November 14, 2017


J.P. Morgan Securities LLC
Credit Suisse Securities (USA) LLC
As Representatives of the
several Initial Purchasers listed
in Schedule 1 hereto


c/o J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179


c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, New York 10010-3629




Ladies and Gentlemen:


SRC Energy Inc., a Colorado corporation (the “Company”), proposes to issue and
sell to the several initial purchasers listed in Schedule 1 hereto (the “Initial
Purchasers”), for whom you are acting as representatives (the
“Representatives”), $550,000,000 principal amount of its 6.250% Senior Notes due
2025 (the “Securities”). The Securities will be issued pursuant to an Indenture
to be dated as of November 29, 2017 (the "Indenture"), among the Company and
U.S. Bank National Association, as trustee (the “Trustee”).
The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and resale of the Securities, as follows:
1.
Offering Memorandum and Transaction Information.



The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an







--------------------------------------------------------------------------------




exemption therefrom. The Company has prepared a preliminary offering memorandum
dated November 8, 2017 (the “Preliminary Offering Memorandum”) and will prepare
an offering memorandum dated the date hereof (the “Offering Memorandum”) setting
forth information concerning the Company and the Securities. Copies of the
Preliminary Offering Memorandum have been, and copies of the Offering Memorandum
will be, delivered by the Company to the Initial Purchasers pursuant to the
terms of this purchase agreement (the “Agreement”). The Company hereby confirms
that it has authorized the use of the Preliminary Offering Memorandum, the other
Time of Sale Information (as defined below) and the Offering Memorandum in
connection with the offering and resale of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement. References herein to
the Preliminary Offering Memorandum, the Time of Sale Information and the
Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein and any reference to “amend,” “amendment” or
“supplement” with respect to the Preliminary Offering Memorandum or the Offering
Memorandum shall be deemed to refer to and include any documents filed after
such date and incorporated by reference therein.
At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.
The Company intends to use the proceeds of the offering of the Securities to
finance the Acquisition, to pay related fees and expenses, to redeem or
repurchase its existing 9% senior notes due 2021 and other general corporate
purposes, which may include repayment of amounts borrowed under the Credit
Agreement (as defined below) (the “Transactions”).
The Company has entered into a Purchase and Sale Agreement (the “Acquisition
Agreement”) dated as of November 7, 2017 with Noble Energy, Inc. and one of its
subsidiaries (collectively, the “Seller”) to purchase certain assets of the
Seller, as described in the Time of Sale Information. The term “Acquisition” as
used herein shall refer to the transactions contemplated by the Acquisition
Agreement.
Concurrently with the offering of the Securities, the Company is conducting an
offering of its common stock (as it may be increased or decreased, the “Common
Stock Offering”), the proceeds of which, together with the proceeds of the
offering of the Securities, will be used to finance the Acquisition.
Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) and substantially in
the form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which the Company will agree to file one or more registration
statements with the Securities and Exchange Commission (the “Commission”)
providing for the registration under the Securities Act of the Securities or the
Exchange Securities referred to (and as defined) in the Registration Rights
Agreement.




--------------------------------------------------------------------------------




2.    Purchase and Resale of the Securities.
(a)    The Company agrees to issue and sell the Securities to the several
Initial Purchasers as provided in this Agreement, and each Initial Purchaser, on
the basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Securities set
forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 98% of the principal amount thereof plus accrued interest, if any, from
November 29, 2017 to the Closing Date. The Company will not be obligated to
deliver any of the Securities except upon payment for all the Securities to be
purchased as provided herein.
(b)    The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:
(i)    it is a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act (a “QIB”) and an accredited investor within the meaning
of Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);
(ii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and
(iii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except:
(A)    to persons whom it reasonably believes to be QIBs in transactions
pursuant to Rule 144A under the Securities Act (“Rule 144A”) and in connection
with each such sale, it has taken or will take reasonable steps to ensure that
the purchaser of the Securities is aware that such sale is being made in
reliance on Rule 144A; or
(B)    in accordance with the restrictions set forth in Annex C hereto.
(c)    Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(f) and 6(h), counsel for the Company and
counsel for the Initial Purchasers, respectively, may rely upon the accuracy of
the representations and warranties of the Initial Purchasers, and compliance by
the Initial Purchasers with their agreements, contained in paragraph (b) above
(including Annex C hereto), and each Initial Purchaser hereby consents to such
reliance.




--------------------------------------------------------------------------------




(d)    The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser; provided, however, that any such affiliate shall be
subject to the same obligations as its affiliated Initial Purchaser hereunder,
and that such Initial Purchaser shall be liable for any breach of those
obligations by such affiliate.
(e)    Payment for and delivery of the Securities will be made at the offices of
Davis Polk & Wardwell LLP at 10:00 A.M., New York City time, on November 29,
2017, or at such other time or place on the same or such other date, not later
than the fifth business day thereafter, as the Representatives and the Company
may agree upon in writing. The time and date of such payment and delivery is
referred to herein as the “Closing Date.”
(f)    Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the
Representatives against delivery to the nominee of The Depository Trust Company
(“DTC”), for the account of the Initial Purchasers, of one or more global notes
representing the Securities (collectively, the “Global Note”), with any transfer
taxes payable in connection with the sale of the Securities duly paid by the
Company. The Global Note will be made available for inspection by the
Representatives not later than 1:00 P.M., New York City time, on the business
day prior to the Closing Date.
(g)    The Company acknowledges and agrees that each Representative and Initial
Purchaser is acting solely in the capacity of an arm’s length contractual
counterparty to the Company with respect to the offering of Securities
contemplated hereby (including in connection with determining the terms of the
offering) and not as a financial advisor or a fiduciary to, or an agent of, the
Company or any other person. Additionally, neither the Representatives nor any
other Initial Purchaser is advising the Company or any other person as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction.
The Company shall consult with its own advisors concerning such matters and
shall be responsible for making its own independent investigation and appraisal
of the transactions contemplated hereby, and the Representatives and the Initial
Purchasers shall have no responsibility or liability to the Company with respect
thereto. Any review by the Representatives or any Initial Purchaser of the
Company, and the transactions contemplated hereby or other matters relating to
such transactions will be performed solely for the benefit of the
Representatives or such Initial Purchaser, as the case may be, and shall not be
on behalf of the Company or any other person.
3.    Representations and Warranties of the Company. The Company represents and
warrants to each Initial Purchaser that:
(a)Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue statement of a




--------------------------------------------------------------------------------




material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation or
warranty with respect to any statements or omissions made in reliance upon and
in conformity with information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representatives
expressly for use in the Time of Sale Information or the Offering Memorandum.
(b)Additional Written Communications. The Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not prepared, made, used, authorized, approved or referred to and will not
make, use, authorize, approve or refer to any written communication that
constitutes an offer to sell or solicitation of an offer to buy the Securities
(each such communication by the Company or its agents and representatives (other
than a communication referred to in clauses (i) and (ii) below) an “Issuer
Written Communication”) other than (i) the Preliminary Offering Memorandum, (ii)
the Offering Memorandum, (iii) the documents listed on Annex A hereto, including
a term sheet substantially in the form of Annex B hereto, which constitute part
of the Time of Sale Information, and (iv) any electronic road show or other
written communications, in each case used in accordance with Section 4(c). Each
such Issuer Written Communication, when taken together with the Time of Sale
Information at the Time of Sale, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company makes no representation or warranty with respect to any statements or
omissions made in each such Issuer Written Communication in reliance upon and in
conformity with information relating to any Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through the Representatives
expressly for use in any Issuer Written Communication.
(c)Incorporated Documents. The documents incorporated by reference in each of
the Time of Sale Information and the Offering Memorandum, when they were filed
with the Commission, conformed or will conform, as the case may be, in all
material respects to the requirements of the Exchange Act, and the rules and
regulations of the Commission thereunder, and did not and will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
(d)Good Standing of the Company. The Company has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of Colorado and has the requisite corporate power and authority to own, lease
and operate its properties and to conduct its business as described in the Time
of Sale Information and the Offering Memorandum, and to enter into and perform
its obligations under this Agreement. The Company is duly qualified to do
business as a foreign corporation and is in good standing in each other
jurisdiction in which such qualification is required, except for each
jurisdiction where the failure to so qualify or to be in good standing would not




--------------------------------------------------------------------------------




reasonably be expected to have a material adverse effect on the business,
properties, management, condition (financial or otherwise), stockholders’
equity, results of operations or prospects of the Company or its Subsidiaries
(as defined below), taken as a whole, or on the performance by the Company of
its obligations under this Agreement (a “Material Adverse Effect”)
(e)Subsidiaries. The Company does not own or control, directly or indirectly,
any corporation, association or other entity and has no subsidiaries other than
those set forth on Schedule 2 hereto (each a “Subsidiary” and, collectively the
“Subsidiaries”). Each Subsidiary has been duly formed and is existing and in
good standing under the laws of the jurisdiction of its formation, with
organizational power and authority to own its properties and conduct its
business as described in the Time of Sale Information; and each Subsidiary of
the Company is duly qualified to do business as a foreign corporation in good
standing in all other jurisdictions in which its ownership or lease of property
or the conduct of its business requires such qualification except for each
jurisdiction where the failure to so qualify or to be in good standing would not
reasonably be expected to have a Material Adverse Effect; all of the issued and
outstanding ownership interests of each Subsidiary of the Company has been duly
authorized and validly issued and is fully paid and nonassessable; and the
ownership interests of each Subsidiary owned by the Company, directly or through
Subsidiaries, is owned free from liens, encumbrances and defects other than
liens under the Credit Agreement.
(f)Capitalization. The authorized capital stock of the Company and the issued
and outstanding capital stock of the Company are as set forth in each of the
Time of Sale Information and the Offering Memorandum (as of the date shown
therein). The shares of issued and outstanding capital stock of the Company have
been duly authorized and validly issued and are fully paid and non-assessable
and none of the outstanding shares of capital stock of the Company were issued
in violation of preemptive or similar rights of any security holder of the
Company granted under the Company’s articles of incorporation, the Colorado
Business Corporation Act or any agreement or other instrument to which the
Company is a party or by which it is bound. The capital stock of the Company
conforms in all material respects to the description contained in each of the
Time of Sale Information and the Offering Memorandum, and such description
conforms in all material respects to the rights set forth in the instruments
defining the same. The description of the Company Stock Plans (as defined below)
and the awards granted thereunder contained or incorporated by reference in each
of the Time of Sale Information and the Offering Memorandum accurately and
fairly present in all material respects the information required to be shown
with respect to such plans and awards.
(g)Stock Options. With respect to the stock options (the “Stock Options”)
granted pursuant to the stock based compensation plans of the Company (the
“Company Stock Plans”), (i) each Stock Option intended to qualify as an
“incentive stock option” under Section 422 of the Code so qualifies, (ii) each
grant of a Stock Option was duly authorized no later than the date on which the
grant of such Stock Option was by its terms to be effective (the “Grant Date”)
by all necessary corporate action, including, as applicable, approval by the
board of directors of the Company (or a duly constituted and




--------------------------------------------------------------------------------




authorized committee thereof) and any required stockholder approval by the
necessary number of votes or written consents, and the award agreement governing
such grant (if any) was duly executed and delivered by each party thereto, (iii)
each such grant was made in accordance with the terms of the Company Stock
Plans, the Exchange Act and all other applicable laws and regulatory rules or
requirements, including the rules of the NYSE American, LLC (the “NYSE”) and any
other exchange on which Company securities are traded in each case in all
material respects, and (iv) each such grant was properly accounted for in all
material respects in accordance with generally accepted accounting principles in
the United States of America (“GAAP”) in the financial statements (including the
related notes) of the Company and its Subsidiaries and disclosed in the
Company’s filings with the Commission in accordance with the Exchange Act and
all other applicable laws. Except as disclosed in the Time of Sale Information
and the Offering Memorandum and for any awards made under the Company Stock
Plans following the date of the most recent financial statements included or
incorporated by reference in the Time of Sale Information and the Offering
Memorandum and not required to be so disclosed, there are no outstanding
(i) securities or obligations of the Company convertible into or exchangeable
for any equity interests of the Company, (ii) warrants, rights or options to
subscribe for or purchase from the Company any equity interests or any such
convertible or exchangeable securities or obligations, or (iii) obligations of
the Company to issue any equity interests, any such convertible or exchangeable
securities or obligations, or any such warrants, rights or options.
(h)No Finder’s Fee. Except as disclosed in the Time of Sale Information and the
Offering Memorandum, the Company is not a party to any contract, agreement or
understanding with any person (other than this Agreement) that would give rise
to a valid claim against the Company or any Initial Purchaser for a brokerage
commission, finder’s fee or like payment in connection with the offering and
sale of the Securities.
(i)Reserved.
(j)Title to Real and Personal Property. Except as otherwise set forth in the
Time of Sale Information and the Offering Memorandum or such as in the aggregate
does not now cause or will in the future cause a Material Adverse Effect, the
Company and its Subsidiaries have title to their respective properties as
follows: (i) with respect to oil and gas properties underlying the Company’s
estimates of its and its Subsidiaries net proved oil and natural gas reserves
contained in the Time of Sale Information and the Offering Memorandum, such
title is legal, good and defensible title in conformity with customary industry
standards, free and clear of all liens, security interests, pledges, charges,
encumbrances, mortgages and restrictions, except for liens, security interests,
pledges, charges, encumbrances, mortgages and restrictions under operating
agreements, unitization and pooling agreements, production sales contracts,
farmout agreements and other oil and gas exploration participation and
production agreements, in each case that secure payment of amounts not yet due
and payable or other unmatured obligations and are of a scope and nature
customary for the oil and gas industry or arise in connection with drilling and
production operations, and (ii) with respect to real and personal property other
than that appurtenant to oil and gas interests, such title is free and clear of
all




--------------------------------------------------------------------------------




material liens, security interests, pledges, charges, encumbrances, mortgages
and restrictions, except, in the case of clauses (i) or (ii), for any such
liens, security interests, pledges, charges and encumberances granted pursuant
to the Amended and Restated Credit Agreement, dated as of November 28, 2012 (the
“Credit Agreement”), by and among the Company, Suntrust Bank, as administrative
agent and the lenders party thereto, as amended. No real property owned, leased,
licensed, or used by the Company or any of its Subsidiaries lies in an area that
is, or to the knowledge of the Company will be, subject to restrictions that
would prohibit the continued effective ownership, leasing, licensing,
exploration, development or production or use of such real property in the
business of the Company or any of its Subsidiaries as presently conducted or as
the Time of Sale Information and the Offering Memorandum indicates the Company
contemplates conducting, except as may be properly described in the Time of Sale
Information and the Offering Memorandum or such as in the aggregate would not
reasonably be expected to result in a Material Adverse Effect.
(k)Absence of Defaults and Conflicts Resulting from Transaction. The execution,
delivery and performance by the Company of this Agreement, the Securities, the
Indenture, the Exchange Securities and the Registration Rights Agreement
(collectively, the “Transaction Documents”) and compliance by the Company with
the terms thereof and the consummation of the transactions contemplated by the
Transaction Documents will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any property or assets of the Company or any of its Subsidiaries pursuant to,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any of the
property or assets of the Company or any of its Subsidiaries is subject, (ii)
result in any violation of the provisions of the charter or bylaws or similar
organizational documents of the Company or (iii) result in the violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (i) and (iii) above, for any such conflict, breach, violation or default
that would not, individually or in the aggregate, have a Material Adverse
Effect.
(l)Absence of Existing Defaults and Conflicts. Neither the Company nor any of
its Subsidiaries is (i) in violation of its articles or bylaws or similar
organizational documents, (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which any of them is a party or by which any of them is bound or
to which any of the property or assets of the Company or any of its Subsidiaries
is subject, or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (ii) and (iii) above, for any such
default or violation that would not, individually or in the aggregate, have a
Material Adverse Effect.




--------------------------------------------------------------------------------




(m)Authorization of Agreement. The Company has full corporate right, power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder, and all action required to be taken for the due and proper
authorization, execution and delivery by it of this Agreement and the
consummation by it of the transactions contemplated hereby has been duly and
validly taken.
(n)Valid Execution and Delivery of Agreement. This Agreement has been duly
authorized, executed and delivered by the Company.
(o)Possession of Licenses and Permits. The Company and its Subsidiaries possess
such permits, licenses, certificates, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by appropriate
federal, state, local or foreign regulatory bodies necessary for the ownership
of its respective assets and to conduct the business as now operated by it,
except where the failure to have obtained the same would not have a Material
Adverse Effect. The Company and its Subsidiaries are in compliance with the
terms and conditions of all such Governmental Licenses, except where the failure
to so comply would not singly or in the aggregate have a Material Adverse
Effect. All of the Governmental Licenses are valid and in full force and effect,
except where the invalidity or the failure to be in full force and effect would
not singly or in the aggregate have a Material Adverse Effect. The Company has
not received any notice of proceedings relating to the revocation or
modification of any such Governmental Licenses that, singly or in the aggregate,
if the subject of an unfavorable decision, ruling or finding, would result in a
Material Adverse Effect.
(p)Absence of Labor Dispute. No labor dispute with the employees of the Company
or any of its Subsidiaries exists or, to the knowledge of the Company, is
imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its principal operators, contractors,
suppliers or customers, except as would not have a Material Adverse Effect. The
Company is not aware that any key employee or significant group of employees of
the Company or any of its Subsidiaries plans to terminate employment with the
Company or such Subsidiary, as relevant.
(q)Possession of Intellectual Property. The Company and its Subsidiaries own or
possess, or can acquire on reasonable terms, adequate patents, patent rights,
licenses, inventions, copyrights, know how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business as now operated by it, except where the failure to own or possess, or
have the ability to acquire on reasonable terms, such Intellectual Property
would not, singly or in the aggregate, have a Material Adverse Effect. Neither
the Company nor any of its Subsidiaries has received any notice, and is not
otherwise aware, of any infringement of or conflict with asserted rights of
others with respect to any Intellectual Property or of any facts or
circumstances that would render any Intellectual Property invalid or inadequate
to protect the interest of the Company or any of its Subsidiaries therein, and
which infringement or conflict, if determined adversely




--------------------------------------------------------------------------------




to the Company or its Subsidiaries, singly or in the aggregate, would have a
Material Adverse Effect.
(r)Environmental Laws. There has been no storage, disposal, generation,
manufacture, refinement, transportation, handling or treatment of hazardous
substances or hazardous wastes at, upon, to, through or from any of the property
now or previously owned, leased or operated by the Company, any of its
Subsidiaries or any of their respective predecessors in interest, except that
would not, individually or in the aggregate, have a Material Adverse Effect.
There has been no spill, discharge, leak, emission, injection, escape, dumping
or release of any kind onto any property now or previously owned, leased or
operated by the Company or any of its Subsidiaries or into the environment
surrounding such property of any hazardous substances or hazardous wastes,
except for any such spill, discharge, leak, emission, injection, escape, dumping
or release that would not, singularly or in the aggregate with all such spills,
discharges, leaks, emissions, injections, escapes, dumpings and releases, result
in a Material Adverse Effect; and the terms “hazardous substances,” and
“hazardous wastes” shall be construed broadly to include such terms and similar
terms, all of which shall have the meanings specified in any applicable local,
state and federal laws or regulations with respect to environmental protection.
Neither the Company nor any of its Subsidiaries has been named as a “potentially
responsible party” under the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended. Neither the Company nor any of its
Subsidiaries is in violation of any statute, applicable law (including common
law), ordinance, rule, regulation, decision or order of any governmental agency
or body or any court, domestic or foreign, relating to the use, disposal or
release of hazardous or toxic substances or relating to the protection or
restoration of the environment or human exposure to hazardous or toxic
substances (collectively, “environmental laws”), owns, leases or operates any
real property contaminated with any substance that is subject to any
environmental laws, is liable for any off-site disposal or contamination
pursuant to environmental laws, or is subject to any claim relating to any
environmental laws, which violation, contamination, liability or claim would,
individually or in the aggregate, have a Material Adverse Effect; and the
Company is not aware of any pending investigation which might lead to such a
liability or claim.
(s)Insurance. Except as otherwise set forth in the Time of Sale Information and
the Offering Memorandum, the Company, its Subsidiaries and their respective
properties are insured by insurers or are self-insured against such losses and
risks and in such amounts as the Company believes are adequate for the conduct
of its business and as the Company believes are customary for the business in
which it is engaged in all material respects; all such policies of insurance
insuring the Company, its Subsidiaries and their respective properties are in
full force and effect, and the Company has no reason to believe that it will not
be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business. Except as otherwise set forth in the Time of Sale
Information and the Offering Memorandum, there are no material claims by the
Company or any of its Subsidiaries under any such policy or instrument as to
which any insurance company is denying liability or defending under a
reservation of rights clause.




--------------------------------------------------------------------------------




(t)Accurate Disclosure. The statements in the Time of Sale Information and the
Offering Memorandum under the headings “Description of notes” and “Material
United States federal income tax considerations,” insofar as such statements
summarize legal matters, agreements, documents or proceedings discussed therein,
are accurate and fair summaries of such legal matters, agreements, documents or
proceedings and present the information required to be shown.
(u)Absence of Manipulation. Neither the Company nor any of its Subsidiaries has
taken, directly or indirectly, any action designed to or that has constituted or
could reasonably be expected to cause or result in any stabilization or
manipulation of the price of any security of the Company or any of its
Subsidiaries to facilitate the sale or resale of the Securities.
(v)Forward-Looking Statements. No forward-looking statement (within the meaning
of Section 27A of the Securities Act and Section 21E of the Exchange Act)
contained in the Time of Sale Information and the Offering Memorandum has been
made or reaffirmed without a reasonable basis or has been disclosed other than
in good faith.
(w)Statistical and Market-Related Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included or incorporated by reference in the Time of Sale
Information and the Offering Memorandum is not based on or derived from sources
that are reliable and accurate in all material respects.
(x)Independent Accountants. Deloitte & Touche LLP and EKS&H LLP, who have each
certified certain financial statements of the Company and its Subsidiaries are
each an independent registered public accounting firm with respect to the
Company and its Subsidiaries within the applicable rules and regulations adopted
by the Commission and the Public Company Accounting Oversight Board (United
States) and as required by the Securities Act.
(y)Internal Controls. The Company and its Subsidiaries have established and
maintain disclosure controls and procedures (as defined in Rules 13a-15(e) and
15d-15(e) under the Exchange Act) that (i) are designed to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is accumulated and communicated to the Company’s
management, including its principal executive officer and its principal
financial officer or persons performing similar functions; (ii) have been
evaluated for effectiveness as of a date within 90 days prior to the earlier of
the date that the Company filed its most recent annual or quarterly report with
the Commission and the date of the Time of Sale Information; (iii) are effective
in all material respects to perform the functions for which they were
established. The Company and its Subsidiaries also maintain systems of “internal
control over financial reporting” (as defined in Rule 13a-15(f) of the Exchange
Act) that comply with the requirements of the Exchange Act and have been
designed by, or under the supervision of, their respective principal executive
and principal financial officers, or persons performing similar functions, to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external




--------------------------------------------------------------------------------




purposes in accordance with GAAP; and (v) the interactive data in eXtensible
Business Reporting Language incorporated by reference in the Time of Sale
Information and the Offering Memorandum fairly presents in all material respects
the information called for and are prepared in all material respects in
accordance with the Commission’s rules and guidelines applicable thereto. There
has been no (i) significant deficiency or material weakness in the Company’s
design or operation of internal controls over financial reporting required to be
disclosed that was not so disclosed or (ii) fraud, whether or not material, that
involves executive officers or other employees who have a significant role in
the Company’s internal controls over financial reporting. The Company and its
Subsidiaries maintain systems of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. There has been no change in any of the Company’s or
any of its Subsidiaries’ internal controls over financial reporting that has
occurred during its most recent fiscal quarter that has materially affected, or
is reasonably likely to materially affect, the Company’s internal control over
financial reporting. The interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Offering Memorandum fairly
presents the information called for in all material respects and has been
prepared in all material respects in accordance with the Commission’s rules and
guidelines applicable thereto.
(z)Acquisition. The Acquisition Agreement has been duly authorized, executed and
delivered by, and is a valid and binding agreement of the Company, enforceable
in accordance with its terms, and, to the knowledge of the Company, the
Acquisition Agreement has been duly authorized, executed and delivered by, and
is a valid and binding agreement of the Seller and the other parties thereto,
enforceable in accordance with its terms, in each case except as enforcement
thereof may be subject to or limited by bankruptcy, insolvency or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles. Assuming the completion of the transactions contemplated
by this Agreement, the Company expects that the Acquisition will be consummated
in all material respects on the terms and by the date and as contemplated by the
Acquisition Agreement and the description thereof set forth in the Time of Sale
Information and the Offering Memorandum.
(aa)Sarbanes-Oxley Act. The Company, its Subsidiaries and each of their
respective directors and officers are in compliance, in all material respects,
with all provisions now applicable to it of the Sarbanes-Oxley Act of 2002, as
amended, and the rules and regulations promulgated in connection therewith (the
“Sarbanes Oxley Act”), including Section 402 related to loans and Sections 302
and 906 related to certifications and all rules and regulations promulgated
thereunder or implementing the provisions thereof.




--------------------------------------------------------------------------------




(ab)Legal Proceedings. There are no pending actions, suits, proceedings,
inquiries or investigations before or brought by any court or governmental
agency or body, domestic or foreign, or, to the knowledge of the Company,
threatened, against or affecting the Company, its Subsidiaries or any of their
respective properties, which are required to be disclosed in the Time of Sale
Information and the Offering Memorandum and are not so disclosed, or that would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
(ac)Financial Statements; Change in Fiscal Year. The financial statements
included or incorporated by reference in the Time of Sale Information and the
Offering Memorandum present fairly the financial position of the Company and its
Subsidiaries as of the dates shown and their results of operations and cash
flows for the periods shown, and such financial statements have been prepared in
conformity with GAAP; and the assumptions used in preparing the pro forma
financial statements incorporated by reference in the Time of Sale Information
and the Offering Memorandum provide a reasonable basis for presenting the
significant effects directly attributable to the transactions or events
described therein, the related pro forma adjustments give appropriate effect to
those assumptions, and the pro forma columns therein reflect the proper
application of those adjustments to the corresponding historical financial
statement amounts. The statements in the Registration Statement, the General
Disclosure Package and the Final Prospectus regarding the Company’s change in
its fiscal and tax year-end to December 31 from August 31 are true and correct
in all material respects.
(ad)No Material Adverse Change in Business. Since the date of the most recent
audited financial statements of the Company and its Subsidiaries included or
incorporated by reference in the Time of Sale Information and the Offering
Memorandum, and except in each case as otherwise disclosed in the Time of Sale
Information and the Offering Memorandum, (i) there has not been any change in
the capital stock (other than the issuance or reacquisition of shares of common
stock of the Company in the ordinary course of business pursuant to Company
Stock Plans that are described in the Time of Sale Information and the Offering
Memorandum) or awards thereunder, short-term debt or long-term debt of the
Company (other than borrowings or repayments under the Credit Agreement in the
ordinary course of business and consistent with past practice), or any dividend
or distribution of any kind declared, set aside for payment, paid or made by the
Company or any of its Subsidiaries on any class of capital stock (other than
dividends or distributions deemed to occur upon the exercise or exchange of
awards under Company Stock Plans that are described in the Time of Sale
Information and the Offering Memorandum, or which represent a portion of the
exercise or exchange price thereof, or made in lieu of withholding taxes in
connection with any such exercise or exchange), (ii) there has not been any
material adverse change, nor any development or event involving a prospective
material adverse change, in or affecting the business, properties, management,
condition (financial or otherwise), stockholders’ equity, results of operations
or prospects of the Company and its Subsidiaries, taken as a whole, (iii)
neither the Company nor any of its Subsidiaries has entered into any transaction
or agreement (whether or not in the ordinary course of business) that is
material to the Company or




--------------------------------------------------------------------------------




incurred any liability or obligation, direct or contingent, that is material to
the Company, and (iv) neither the Company nor any of its Subsidiaries has
sustained any loss or interference with its business that is material to the
Company and that is either from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor disturbance or dispute or
any action, order or decree of any court or arbitrator or governmental or
regulatory authority.
(ae)Investment Company Act. Neither the Company or any of its Subsidiaries is
and, immediately after giving effect to the offering and sale of the Securities
and the application of the proceeds thereof as described in the Time of Sale
Information and the Offering Memorandum, will not be, required to register as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the Commission thereunder.
(af)Ratings. No “nationally recognized statistical rating organization” as such
term is defined in Section 3(a)(62) of the Exchange Act (i) has imposed (or has
informed the Company that it is considering imposing) any condition (financial
or otherwise) on the Company’s retaining any rating assigned to the Company or
any securities of the Company or (ii) has indicated to the Company that it is
considering any of the actions described in Section 6(b) hereof.
(ag)Taxes. The Company has filed on a timely basis all foreign, federal, state
and local tax returns that are required to be filed or has requested extensions
thereof (except in any case in which the failure to so file would not result in
a Material Adverse Effect) and has paid all taxes required to be paid by it and
any other assessment, fine or penalty levied against it to the extent due and
payable, except for any such assessment, fine or penalty that is currently being
contested in good faith or would not result in a Material Adverse Effect.
(ah)No Unlawful Payments. Neither the Company, its Subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or other person
associated with or acting on behalf of the Company or any of its Subsidiaries
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977 or any
other applicable antibribery or anticorruption law; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment. The
Company and its Subsidiaries have instituted, maintained and enforced, and will
continue to maintain and enforce policies and procedures designed to promote and
ensure compliance with all applicable antibribery and anticorruption laws.
(ai)Compliance with Anti-Money Laundering Laws. The operations of the Company
and its Subsidiaries are and have been conducted at all times in material
compliance with applicable financial recordkeeping and reporting requirements,
including those of the Currency and Foreign Transactions Reporting Act of 1970,
as amended, the applicable money laundering statutes of all jurisdictions where
the Company or any of its




--------------------------------------------------------------------------------




Subsidiaries conducts business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.
(aj)No Conflicts with Sanctions Laws. Neither the Company, its Subsidiaries nor
any of their respective directors or officers, nor, to the knowledge of the
Company, any of their respective employees, agents, affiliates or other persons
associated with or acting on behalf of the Company is currently the subject or
the target of any sanctions administered or enforced by the U.S. government
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State and including,
without limitation, the designation as a “specially designated national” or
“blocked person”), the United Nations Security Council, the European Union, Her
Majesty’s Treasury or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Company or any of its Subsidiaries located, organized
or resident in a country or territory that is the subject or target of
Sanctions, including, without limitation, Crimea, Cuba, Iran, North Korea and
Syria (each, a “Sanctioned Country”); and the Company will not directly or
indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity in order (i) to fund or
facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is the subject or target of Sanctions, (ii) to
fund or facilitate any activities of or business in any Sanctioned Country or
(iii) take any other action that will result in a violation by any person
(including any person participating in the transaction, whether as underwriter,
advisor, investor or otherwise) of Sanctions.
(ak)Compliance with ERISA. Except as would not reasonably be expected to result
in a Material Adverse Effect: the minimum funding standard under Section 302 of
the Employee Retirement Income Security Act of 1974, as amended, and the
regulations and published interpretations thereunder (“ERISA”), have been
satisfied by each “pension plan” (as defined in Section 3(2) of ERISA) that has
been established or maintained by the Company or any of its Subsidiaries, and
the trust forming part of each such plan that is intended to be qualified under
Section 401 of the Internal Revenue Code of 1986, as amended (the “Code”), is so
qualified; the Company or any of its Subsidiaries, as relevant, has fulfilled
its obligations, if any, under Section 515 of ERISA; neither the Company nor any
of its Subsidiaries maintains or is required to contribute to a “welfare plan”
(as defined in Section 3(1) of ERISA), that provides retiree or other
post-employment welfare benefits or insurance coverage (other than “continuation
coverage” (as defined in Section 602 of ERISA)); each pension plan and welfare
plan established or maintained by the Company or any of its Subsidiaries is in
compliance with the currently applicable provisions of ERISA, except where the
failure to comply would not result in a Material Adverse Effect; and the Company
and its Subsidiaries have not incurred or could not reasonably be expected to
incur any withdrawal liability under




--------------------------------------------------------------------------------




Section 4201 of ERISA, any liability under Sections 4062, 4063 or 4064 of ERISA,
or any other liability under Title IV of ERISA.
(al)Solvency. On and immediately after the Closing Date, the Company and each of
its Subsidiaries (after giving effect to the issuance and sale of the Securities
and the other transactions related thereto as described in each of the Time of
Sale Information and the Offering Memorandum) will be Solvent. As used in this
paragraph, the term “Solvent” means, with respect to a particular date and
entity, that on such date (i) the fair value (and present fair saleable value)
of the assets of such entity is not less than the total amount required to pay
the probable liability of such entity on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured; (ii) such entity is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and commitments as they mature and
become due in the normal course of business; (iii) assuming consummation of the
issuance and sale of the Securities as contemplated by this Agreement, the Time
of Sale Information and the Offering Memorandum, such entity does not have,
intend to incur or believe that it will incur debts or liabilities beyond its
ability to pay as such debts and liabilities mature; (iv) such entity is not
engaged in any business or transaction, and does not propose to engage in any
business or transaction, for which its property would constitute unreasonably
small capital; and (v) such entity is not a defendant in any civil action that
is reasonably likely to result in a judgment that such entity is or would become
unable to satisfy.
(am)No Restrictions on Subsidiaries. No Subsidiary is currently prohibited,
directly or indirectly, under any agreement or other instrument to which it is a
party or is subject, from paying any dividends to the Company, from making any
other distribution on such Subsidiary’s capital stock, from repaying to the
Company any loans or advances to such Subsidiary from the Company or from
transferring any of such Subsidiary’s properties or assets to the Company or any
other Subsidiary of the Company.
(an)Independent Petroleum Engineers. Ryder Scott Company, L.P. (“Ryder Scott”),
which has certified the reserve information of the Company and its Subsidiaries,
has represented to the Company that it is, and to the knowledge of the Company
is, an independent petroleum engineering firm in accordance with guidelines
established by the Commission.
(ao)Reserve Report Data. The oil and gas reserve estimates of the Company
included or incorporated by reference in the Time of Sale Information and the
Offering Memorandum have been prepared or audited by independent reserve
engineers in accordance with Commission guidelines applied on a consistent basis
throughout the periods involved, and the Company has no reason to believe that
such estimates do not fairly reflect the oil and gas reserves of the Company and
its Subsidiaries as of the dates indicated. Other than production of the
reserves in the ordinary course of business, intervening product price
fluctuations and as described in the Time of Sale Information and the Offering
Memorandum, the Company is not aware of any facts or circumstances that would
have a Material Adverse Effect on the reserves or the present value of future




--------------------------------------------------------------------------------




net cash flows therefrom as described in the Time of Sale Information and the
Offering Memorandum.
(ap)Due Authorization. The Company has full corporate right, power and authority
to execute and deliver Transaction Documents and to perform its obligations
hereunder and thereunder; and all action required to be taken for the due and
proper authorization, execution and delivery of each of the Transaction
Documents and the consummation of the transactions contemplated thereby has been
duly and validly taken.
(aq)The Indenture. The Indenture has been duly authorized by the Company and on
the Closing Date will be duly executed and delivered by the Company and, when
duly executed and delivered in accordance with its terms by each of the parties
thereto, will constitute a valid and legally binding agreement of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability (collectively, the “Enforceability
Exceptions”); and the Indenture will conform in all material respects to the
applicable requirements of the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”).
(ar)The Securities. The Securities have been duly authorized by the Company and,
when duly executed, authenticated, issued and delivered as provided in the
Indenture and paid for as provided herein, will be duly and validly issued and
outstanding and will constitute valid and legally binding obligations of the
Company enforceable against the Company in accordance with their terms, subject
to the Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.
(as)The Exchange Securities. On the Closing Date, the Exchange Securities will
have been duly authorized by the Company and, when duly executed, authenticated,
issued and delivered as contemplated by the Registration Rights Agreement, will
be duly and validly issued and outstanding and will constitute valid and legally
binding obligations of the Company, as issuer, enforceable against the Company
in accordance with their terms, subject to the Enforceability Exceptions, and
will be entitled to the benefits of the Indenture.
(at)Purchase and Registration Rights Agreements. The Registration Rights
Agreement has been duly authorized by the Company and on the Closing Date will
be duly executed and delivered by the Company and, when duly executed and
delivered in accordance with its terms by each of the parties thereto, will
constitute a valid and legally binding agreement of the Company enforceable
against the Company in accordance with its terms, subject to the Enforceability
Exceptions, and except that rights to indemnity and contribution thereunder may
be limited by applicable law and public policy.
(au)Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.




--------------------------------------------------------------------------------




(av)No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of each of the Transaction Documents to which each is a party,
the issuance and sale of the Securities, the issuance of the Exchange Securities
and compliance by the Company with the terms thereof and the consummation of the
transactions contemplated by the Transaction Documents, except for such
consents, approvals, authorizations, orders and registrations or qualifications
as may be required (i) under applicable state securities laws in connection with
the purchase and resale of the Securities by the Initial Purchasers and (ii)
with respect to the Exchange Securities under the Securities Act, the Trust
Indenture Act and applicable state securities laws as contemplated by the
Registration Rights Agreement.
(aw)Senior Indebtedness. The Securities constitute “senior indebtedness” as such
term is defined in any indenture or agreement governing any outstanding
subordinated indebtedness of the Company.
(ax)Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Preliminary Offering Memorandum and the
Offering Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.
(ay)No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) has, directly or through any agent, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.
(az)No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no representation is made) has (i)
solicited offers for, or offered or sold, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engaged in any directed selling
efforts within the meaning of Regulation S under the Securities Act (“Regulation
S”), and all such persons have complied with the offering restrictions
requirement of Regulation S.
(ba)Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(b) (including Annex
C hereto) and their compliance with their agreements set forth therein, it is
not necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering




--------------------------------------------------------------------------------




Memorandum, to register the Securities under the Securities Act or to qualify
the Indenture under the Trust Indenture Act.
4.    Further Agreements of the Company. The Company covenants and agrees with
each Initial Purchaser that:


(a)Delivery of Copies. The Company will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) as the
Representatives may reasonably request.
(b)Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representatives reasonably object.
(c)Additional Written Communications. Before making, using, authorizing,
approving or referring to any Issuer Written Communication, the Company will
furnish to the Representatives and counsel for the Initial Purchasers a copy of
such written communication for review and will not make, use, authorize, approve
or refer to any such written communication to which the Representatives
reasonably object.
(d)Notice to the Representatives. The Company will advise the Representatives
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence of any event at any time prior to the
completion of the initial offering of the Securities as a result of which any of
the Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances existing when such Time of
Sale Information, Issuer Written Communication or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering




--------------------------------------------------------------------------------




Memorandum or suspending any such qualification of the Securities and, if any
such order is issued, will obtain as soon as possible the withdrawal thereof.
(e)Time of Sale Information. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the Time
of Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement the Time of Sale Information to comply with law, the Company will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Time of Sale Information (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented (including such documents to be incorporated by
reference therein) will not, in the light of the circumstances under which they
were made, be misleading or so that any of the Time of Sale Information will
comply with law.
(f)Ongoing Compliance. If at any time prior to the completion of the initial
offering of the Securities (i) any event shall occur or condition shall exist as
a result of which the Offering Memorandum as then amended or supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
not misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Company will immediately notify the Initial
Purchasers thereof and forthwith prepare and, subject to paragraph (b) above,
furnish to the Initial Purchasers such amendments or supplements to the Offering
Memorandum (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in the Offering
Memorandum as so amended or supplemented (including such document to be
incorporated by reference therein) will not, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, be misleading
or so that the Offering Memorandum will comply with law.
(g)Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Representatives shall reasonably request and will continue such qualifications
in effect so long as reasonably required for the offering and resale of the
Securities; provided that the Company shall not be required to (i) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or (iii)
subject itself to taxation in any such jurisdiction if it is not otherwise so
subject.
(h)Clear Market. During the period from the date hereof through and including
the date that is 60 days after the date hereof, the Company will not, without
the prior written consent of the Representatives, offer, sell, contract to sell
or otherwise dispose of




--------------------------------------------------------------------------------




any debt securities issued or guaranteed by the Company and having a tenor of
more than one year.    
(i)Use of Proceeds. The Company will apply the net proceeds from the sale of the
Securities as described in each of the Time of Sale Information and the Offering
Memorandum under the heading “Use of proceeds.”
(j)Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities and prospective purchasers of the
Securities designated by such holders, upon the request of such holders or such
prospective purchasers, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.
(k)DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.
(l)No Resales by the Company. The Company will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to, resell any
of the Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.
(m)No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.
(n)No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.
(o)No Stabilization. The Company will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities.
5.    Certain Agreements of the Initial Purchasers.    Each Initial Purchaser
hereby represents and agrees that it has not and will not use, authorize use of,
refer to, or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the




--------------------------------------------------------------------------------




Preliminary Offering Memorandum and the Offering Memorandum, (ii) any written
communication that contains either (a) no “issuer information” (as defined in
Rule 433(h)(2) under the Securities Act) or (b) “issuer information” that was
included (including through incorporation by reference) in the Time of Sale
Information or the Offering Memorandum, (iii) any written communication listed
on Annex A or prepared pursuant to Section 4(c) (including any electronic road
show) above, (iv) any written communication prepared by such Initial Purchaser
and approved by the Company and the Representatives in advance in writing or (v)
any written communication relating to or that contains the terms of the
Securities and/or other information that was included (including through
incorporation by reference) in the Time of Sale Information or the Offering
Memorandum.
6.    Conditions of Initial Purchasers’ Obligations. The obligation of each
Initial Purchaser to purchase Securities on the Closing Date as provided herein
is subject to the performance by the Company covenants and other obligations
hereunder and to the following additional conditions:
(a)Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date; and the statements of the Company and its officers made
in any certificates delivered pursuant to this Agreement shall be true and
correct on and as of the Closing Date.
(b)No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded the Securities or any other debt securities or preferred
stock issued or guaranteed by the Company or any of its Subsidiaries by any
“nationally recognized statistical rating organization,” as such term is defined
under Section 3(a)(62) under the Exchange Act and (ii) no such organization
shall have publicly announced that it has under surveillance or review, or has
changed its outlook with respect to, its rating of the Securities or of any
other debt securities or preferred stock issued or guaranteed by the Company or
any of its Subsidiaries (other than an announcement with positive implications
of a possible upgrading).
(c)No Material Adverse Change. Subsequent to the execution and delivery of this
Agreement, there shall not have occurred (i) any change, or any development or
event involving a prospective change, in or affecting the business, properties,
management, condition (financial or otherwise), stockholders’ equity, results of
operations, or prospects of the Company or any of its Subsidiaries, taken as a
whole, which, in the judgment of the Representatives, is material and adverse
and makes it impractical or inadvisable to market the Securities; (ii) any
downgrading in the rating of any debt securities or preferred stock of the
Company or any of its Subsidiaries by any “nationally recognized statistical
rating organization” (as defined in Section 3(a)(62) of the Exchange Act), or
any public announcement that any such organization has under surveillance or
review its rating of any debt securities or preferred stock of the Company or
any of its Subsidiaries (other than an announcement with positive implications
of a




--------------------------------------------------------------------------------




possible upgrading, and no implication of a possible downgrading, of such
rating) or any announcement that the Company or any of its Subsidiaries has been
placed on negative outlook; (iii)  any change in U.S. or international
financial, political or economic conditions or currency exchange rates or
exchange controls the effect of which is such as to make it, in the judgment of
the Representatives, impractical to market or to enforce contracts for the sale
of the Securities, whether in the primary market or in respect of dealings in
the secondary market; (iv) any suspension or material limitation of trading in
securities generally on the New York Stock Exchange, or any setting of minimum
or maximum prices for trading on such exchange; (v) or any suspension of trading
of any securities of the Company or any of its Subsidiaries on any exchange or
in the over-the-counter market; (vi) any banking moratorium declared by any U.S.
federal or New York authorities; (vii) any major disruption of settlements of
securities, payment, or clearance services in the United States or any other
country where such securities are listed or (viii) any attack on, outbreak or
escalation of hostilities or act of terrorism involving the United States, any
declaration of war by Congress or any other national or international calamity
or emergency if, in the judgment of the Representatives, the effect of any such
attack, outbreak, escalation, act, declaration, calamity or emergency is such as
to make it impractical or inadvisable to market the Securities or to enforce
contracts for the sale of the Securities.
(d)Officer’s Certificate. The Representatives shall have received a certificate,
dated such Closing Date, of an executive officer of the Company and a principal
financial or accounting officer of the Company in which such officers shall
state that: the representations and warranties of the Company in this Agreement
are true and correct; the Company has complied with all agreements and satisfied
all conditions on its part to be performed or satisfied hereunder at or prior to
such Closing Date and, subsequent to the date of the most recent financial
statements included or incorporated by reference in the Time of Sale Information
and the Offering Memorandum, there has been no material adverse change, nor any
development or event involving a prospective material adverse change, in or
affecting the business, properties, management, condition (financial or
otherwise), stockholders’ equity, results of operations, or prospects of the
Company or any of its Subsidiaries, taken as a whole, except as set forth in the
Time of Sale Information and the Offering Memorandum or as described in such
certificate.
(e)Comfort Letters. (i) The Representatives shall have received letters, dated,
respectively, the date hereof and the Closing Date and addressed to the Initial
Purchasers, of each of Deloitte & Touche LLP and EKS&H LLP in form and substance
satisfactory to the Initial Purchasers, in each case confirming that they are a
registered public accounting firm and independent public accountants within the
meaning of the Sarbanes-Oxley Act, the Exchange Act, the rules and regulations
of the Commission, the auditing principles, rules, standards and practices
applicable to auditors of “issuers” (as defined in the Sarbanes-Oxley Act)
promulgated or approved by the Public Company Accounting Oversight Board and the
rules of the NYSE and containing statements and information of the type
customarily included in accountants’ “comfort letters” with respect to the
financial statements of the Company and its Subsidiaries and certain financial
information included or incorporated by reference in the Time of Sale
Information and




--------------------------------------------------------------------------------




Offering Memorandum (except that, in any letter dated the Closing Date, the
specified date referred to in such letters hereto shall be a date no more than
three days prior to such Closing Date).
(f)Reserve Report Confirmation Letter. The Representatives shall have received
letters, dated, respectively, the date hereof and each Closing Date and
addressed to the Initial Purchasers, of Ryder Scott Company, L.P., in form and
substance satisfactory to the Initial Purchasers, containing statements and
information with respect to the estimated oil and gas reserves of the Company
and its Subsidiaries.
(g)Opinion and 10b-5 Statement of Counsel for the Company. Davis Graham & Stubbs
LLP, counsel for the Company, shall have furnished to the Representatives, at
the request of the Company, their written opinion and 10b-5 statement, dated the
Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representatives, to the effect set forth in Annex
D hereto.
(h)Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representatives shall have received on and as of the Closing Date an opinion and
10b-5 statement, addressed to the Initial Purchasers, of Davis Polk & Wardwell
LLP, counsel for the Initial Purchasers, with respect to such matters as the
Representatives may reasonably request, and such counsel shall have received
such documents and information as they may reasonably request to enable them to
pass upon such matters.
(i)No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities; and no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Closing Date, prevent the issuance or sale of the
Securities.
(j)Good Standing. The Representatives shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company and its
Subsidiaries in their respective jurisdictions of organization and their good
standing in such other jurisdictions as the Representatives may reasonably
request, in each case in writing or any standard form of telecommunication from
the appropriate governmental authorities of such jurisdictions.
(k)Registration Rights Agreement. The Initial Purchasers shall have received a
counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of the Company.
(l)DTC. The Securities shall be eligible for clearance and settlement through
DTC.
(m)Indenture and Securities. The Indenture shall have been duly executed and
delivered by a duly authorized officer of the Company and the Trustee, and the
Securities




--------------------------------------------------------------------------------




shall have been duly executed and delivered by a duly authorized officer of the
Company and duly authenticated by the Trustee.
(n)Common Stock Offering. The Common Stock Offering shall have been consummated.
(o)Additional Documents. On or prior to the Closing Date, the Company shall have
furnished to the Representatives such further certificates and documents as the
Representatives may reasonably request.
All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.
7.    Indemnification and Contribution.
(a)Indemnification of the Initial Purchasers. The Company agrees to indemnify
and hold harmless each Initial Purchaser, its affiliates, directors and officers
and each person, if any, who controls such Initial Purchaser within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, legal fees and other expenses reasonably incurred in connection with
any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case
except insofar as such losses, claims, damages or liabilities arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representatives expressly for use therein.
(b)Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company and its directors and
officers and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the indemnity set forth in paragraph (a) above, but only with respect
to any losses, claims, damages or liabilities that arise out of, or are based
upon, any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with any information relating to such
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through the Representatives expressly for use in the Preliminary Offering
Memorandum, any of the other Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum (or any amendment or supplement
thereto),




--------------------------------------------------------------------------------




it being understood and agreed that the only such information consists of the
following paragraphs in the Preliminary Offering Memorandum and the Offering
Memorandum: the second paragraph and the ninth paragraph under the caption “Plan
of distribution.”
(c)Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be paid or reimbursed as they are incurred. Any
such separate firm for any Initial Purchaser, its affiliates, directors and
officers and any control persons of such Initial Purchaser shall be designated
in writing by the Representatives and any such separate firm for the Company,
its directors and officers and any control persons of the Company shall be
designated in writing by the Company. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or




--------------------------------------------------------------------------------




threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.
(d)Contribution. If the indemnification provided for in paragraph (a) or (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Initial Purchasers on
the other from the offering of the Securities or (ii) if the allocation provided
by clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
but also the relative fault of the Company on the one hand and the Initial
Purchasers on the other in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the Company
on the one hand and the Initial Purchasers on the other shall be deemed to be in
the same respective proportions as the net proceeds (before deducting expenses)
received by the Company from the sale of the Securities and the total discounts
and commissions received by the Initial Purchasers in connection therewith, as
provided in this Agreement, bear to the aggregate offering price of the
Securities. The relative fault of the Company on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.
(e)Limitation on Liability. The Company and the Initial Purchasers agree that it
would not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation that does
not take account of the equitable considerations referred to in paragraph (d)
above. The amount paid or payable by an Indemnified Person as a result of the
losses, claims, damages and liabilities referred to in paragraph (d) above shall
be deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such Indemnified Person in connection with
any such action or claim. Notwithstanding the provisions of this Section 7, in
no event shall an Initial Purchaser be required to contribute any amount in
excess of the amount by which the total discounts and commissions received by
such Initial Purchaser with respect to the offering of the Securities exceeds
the amount of any damages that such Initial Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the




--------------------------------------------------------------------------------




Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 7 are several in proportion to their
respective purchase obligations hereunder and not joint.
(f)Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.
8.    Effectiveness of Agreement. This Agreement shall become effective as of
the date first written above.


9.    Termination. This Agreement may be terminated in the absolute discretion
of the Representatives, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or the over-the-counter market; (ii) trading of any securities issued
or guaranteed by the Company shall have been suspended on any exchange or in any
over-the-counter market; (iii) a general moratorium on commercial banking
activities shall have been declared by federal or New York State authorities; or
(iv) there shall have occurred any outbreak or escalation of hostilities or any
change in financial markets or any calamity or crisis, either within or outside
the United States, that, in the judgment of the Representatives, is material and
adverse and makes it impracticable or inadvisable to proceed with the offering,
sale or delivery of the Securities on the terms and in the manner contemplated
by this Agreement, the Time of Sale Information and the Offering Memorandum.


10.    Defaulting Initial Purchaser.
(a)If, on the Closing Date, any Initial Purchaser defaults on its obligation to
purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Company shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non‑defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in




--------------------------------------------------------------------------------




(b) hereto that, pursuant to this Section 10, purchases Securities that a
defaulting Initial Purchaser agreed but failed to purchase.
(c)If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.
(d)If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 10 shall be without liability on the part of
the Company, except that the Company will continue to be liable for the payment
of expenses as set forth in Section 11 hereof, and if the purchase of the
Securities by the Initial Purchasers is not consummated for any reason, the
respective obligations of the Company and the Initial Purchasers pursuant to
Section 7 hereof shall remain in effect.
(e)Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by its default.
11.    Payment of Expenses.
(a)Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company agrees to pay or cause
to be paid all costs and expenses incident to the performance of its obligations
hereunder, including without limitation, (i) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Securities and
any taxes payable in that connection; (ii) the costs incident to the preparation
and printing of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum
(including any amendment or supplement thereto) and the distribution thereof;
(iii) the costs of reproducing and distributing each of the Transaction
Documents; (iv) the fees and expenses of the Company's counsel and independent
accountants; (v) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities under the laws of such jurisdictions as the Representatives may
reasonably designate and the preparation, printing and distribution of a Blue
Sky Memorandum (including the related




--------------------------------------------------------------------------------




fees and expenses of counsel for the Initial Purchasers); (vi) any fees charged
by rating agencies for rating the Securities; (vii) the fees and expenses of the
Trustee and any paying agent (including related fees and expenses of any counsel
to such parties); (viii) all expenses and application fees incurred in
connection with the approval of the Securities for book-entry transfer by DTC;
and (ix) all expenses incurred by the Company in connection with any “road show”
presentation to potential investors.
(b)If (i) this Agreement is terminated pursuant to Section 9, (ii) the Company
for any reason fails to tender the Securities for delivery to the Initial
Purchasers, (iii) the Initial Purchasers decline to purchase the Securities for
any reason permitted under this Agreement or (iv) the purchase of the Securities
by the Initial Purchasers is not consummated for any other reason (other than a
breach of this Agreement by the Initial Purchasers), the Company agrees to
reimburse the Initial Purchasers for all documented out-of-pocket costs and
expenses (including the fees and expenses of their counsel) reasonably incurred
by the Initial Purchasers in connection with this Agreement and the offering
contemplated hereby.
12.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein, and the affiliates of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.
13.    Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company or its officers and of the several Initial Purchasers set forth in or
made pursuant to this Agreement will remain in full force and effect, regardless
of any investigation, or statement as to the results thereof, made by or on
behalf of any Initial Purchaser, Indemnified Party, the Company or any
controlling person, and will survive delivery of and payment for the Securities.
If any Securities have been purchased hereunder, the representations and
warranties in Section 3 and all obligations under Section 4 shall also remain in
effect.
14.    Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “Exchange Act” collectively means the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Commission thereunder; and (d) the term “written communication” has the meaning
set forth in Rule 405 under the Securities Act.
15.    Compliance with USA Patriot Act. In accordance with the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies




--------------------------------------------------------------------------------




their respective clients, including the Company, which information may include
the name and address of their respective clients, as well as other information
that will allow the Initial Purchasers to properly identify their respective
clients.
16.    Miscellaneous.
(a)Authority of the Representatives. Any action by the Initial Purchasers
hereunder may be taken by J.P. Morgan Securities LLC and Credit Suisse
Securities (USA) LLC on behalf of the Initial Purchasers, and any such action
taken by J.P. Morgan Securities LLC and Credit Suisse Securities (USA) LLC shall
be binding upon the Initial Purchasers.
(b)Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representatives c/o J.P. Morgan Securities LLC,
383 Madison Avenue, New York, New York 10179; Attention: High Yield Syndicate
Desk and Credit Suisse Securities (USA) LLC, Eleven Madison Avenue, New York,
New York 10010-3629, Attention: High Yield Capital Markets. Notices to the
Company shall be given to it at SRC Energy Inc., 1675 Broadway, Suite 2600,
Denver, Colorado 80202, Attention: Cathleen M. Osborn.
(c)Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
(d)Submission to Jurisdiction. The Company hereby submits to the exclusive
jurisdiction of the U.S. federal and New York state courts in the Borough of
Manhattan in The City of New York in any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. The Company
waives any objection which it may now or hereafter have to the laying of venue
of any such suit or proceeding in such courts. The Company agrees that final
judgment in any such suit, action or proceeding brought in such court shall be
conclusive and binding upon the Company and may be enforced in any court to the
jurisdiction of which Company is subject by a suit upon such judgment.
(e)Waiver of Jury Trial. Each of the parties hereto hereby waives any right to
trial by jury in any suit or proceeding arising out of or relating to this
Agreement.
(f)Counterparts. This Agreement may be signed in counterparts (which may include
counterparts delivered by any standard form of telecommunication), each of which
shall be an original and all of which together shall constitute one and the same
instrument.
(g)Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.




--------------------------------------------------------------------------------




(h)Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.



If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.


Very truly yours,


                        
SRC ENERGY INC.
By:
/s/ Lynn A. Peterson
 
Name:
Lynn A. Peterson
 
Title:
CEO and President



                        






--------------------------------------------------------------------------------






Accepted: As of the date first written above


J.P. MORGAN SECURITIES LLC
By:
/s/ Carly Roddy
 
Name:
Carly Roddy
 
Title:
Vice President





CREDIT SUISSE SECURITIES (USA) LLC
By:
/s/ Ricardo Concha
 
Name:
Ricardo Concha
 
Title:
Director





For themselves and on behalf of the
several Initial Purchasers listed
in Schedule 1 hereto.


